Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/362,480 filed on 6/29/21. Claims 1 - 27 has been examined.
Allowable Subject Matter
3.	Claims 1 -27 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Closest prior art(s) of record (PTO-892) teaches An apparatus comprising: 
an input adapted to receive a signal modulated with data; 
counter circuitry coupled to the input and operable to: 
determine a first count value in response to a first period between a first rising edge of the signal and a second rising edge of the signal, the first rising edge indicative of a start bit of the data; and 
determine a second count value based on a second period between a first falling edge of the signal and a second falling edge of the signal.
However, does not specifically teach and/or disclose data capture clock circuitry coupled to the counter circuitry and operable to generate a data capture clock based on the first count value in response to the second count value satisfying a threshold; and 
demodulator circuitry coupled to the counter circuitry and the data capture clock circuitry, the demodulator circuitry operable to generate a demodulated signal based on the data capture clock.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s).

Regarding claim 10, the system substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 17, Closest prior art(s) of record (PTO-892) teaches A method comprising: 
resetting a first counter in response to a first rising edge of a signal, the first rising edge to identify a start bit of a bit stream at a first time; 
resetting a second counter in response to a first falling edge of the signal at a second time;
determining a first count value of the first counter in response to a second rising edge of the signal at a third time.
However, does not specifically teach and/or disclose that in response to a second count value of the second counter satisfying a threshold, adjusting a phase of a data capture clock from a first phase to a second phase based on the first count value.
 It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s).

Regarding claim 23, Closest prior art(s) of record (PTO-892) teaches An apparatus comprising: 
a comparator circuit with a first comparator output and a second comparator output; 
a first counter circuit with a first counter input and a first counter output, the first counter input coupled to the first comparator output; 
a second counter circuit with a second counter input and a second counter output, the second counter input coupled to the second comparator output; 
a data capture clock circuit with a first input, a second input, and a first output, the first input coupled to the first counter output, the second input coupled to the second counter output.
However, does not specifically disclose a demodulator circuit with a first demodulator input, a second demodulator input, and a third demodulator input, the first demodulator input coupled to the first counter output, the second demodulator input coupled to the second counter output, the third demodulator input coupled to the first output.
It would have not been obvious to one of the ordinary skilled in the art at the time of filing to teach and/or suggest above mentioned limitation(s) alone and/or in combination with any other reference(s).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632